             Case 1:20-cv-04095-RA Document 16 Filed 08/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                   USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
                                                                   DOC#:
 VENTURE GROUP ENTERPRISES, INC.,                                  DATE FILED: 8-18-20

                              Plaintiff,

                         v.                                           20-CV-4095 (RA)

                                                                           ORDER
 VONAGE BUSINESS INC. formerly known
 as VONAGE BUSINESS LTD.,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         In light of the COVID-19 crisis, the Court will not hold the upcoming conference in this case

in person. Counsel should still submit their joint letter and proposed case management plan by

August 21, 2020, as directed in the Court’s May 29, 2020 Order. See Dkt. 7. In their joint letter,

the parties should also indicate whether they can do without a conference altogether. If so, the Court

may enter a case management plan and scheduling order and the parties need not appear. If not, the

Court will hold the initial conference by telephone. In any event, counsel should review and comply

with the Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at

https://nysd.uscourts.gov/hon-ronnie-abrams.

SO ORDERED.

Dated:      August 18, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
